

116 HR 2574 : Equity and Inclusion Enforcement Act of 2019
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 2574IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Received; read twice and referred to the Committee on Health, Education, and Labor, and PensionsAN ACTTo amend title VI of the Civil Rights Act of 1964 to restore the right to individual civil actions in cases involving disparate impact, and for other purposes.1.Short titleThis Act may be cited as the Equity and Inclusion Enforcement Act of 2019.2.Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by adding at the end the following:607.The violation of any regulation relating to disparate impact issued under section 602 shall give rise to a private civil cause of action for its enforcement to the same extent as does an intentional violation of the prohibition of section 601..3.Designation of monitors under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is further amended by adding at the end the following:608.(a)Each recipient shall—(1)designate at least one employee to coordinate its efforts to comply with requirements adopted pursuant to section 602 and carry out the responsibilities of the recipient under this title, including any investigation of any complaint alleging the noncompliance of the recipient with such requirements or alleging any actions prohibited under this title; and(2)notify its students and employees of the name, office address, and telephone number of each employee designated under paragraph (1).(b)In this section, the term recipient means a recipient referred to in section 602 that operates an education program or activity receiving Federal financial assistance authorized or extended by the Secretary of Education.(c)Antisemitism considered discriminationIn carrying out the responsibilities of the recipient under this title, the employee or employees designated under this section shall consider antisemitism to be discrimination on the basis of race, color, or national origin as prohibited by this title..4.Special assistant for equity and inclusionSection 202(b) of the Department of Education Organization Act (20 U.S.C. 3412(b)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3), the following:(4)There shall be in the Department, a Special Assistant for Equity and Inclusion who shall be appointed by the Secretary. The Special Assistant shall promote, coordinate, and evaluate efforts to engender program compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) and inform individuals of their rights under such Act, including the dissemination of information, technical assistance, and coordination of research activities, in a manner consistent with such Act. The Special Assistant shall advise both the Secretary and Deputy Secretary on matters relating to compliance with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)..Passed the House of Representatives September 16, 2020.Cheryl L. Johnson,Clerk